Case 18-20971-CMB       Doc 208    Filed 08/24/20 Entered 08/24/20 12:43:33       Desc Main
                                  Document      Page 1 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                       ) Case No. 18-20971-CMB
 Linda C. Parker,                             ) Chapter 11
             Debtor,                          )
 PNC Bank National Association,               ) Related Document No. 206-205
             Movant,                          ) Hearing Date: 09/10/2020 at 2:30 P.M.
             vs.                              ) Response Due: 08/31/2020
 Linda C. Parker,                             )
             Respondent.                      ) Document No.


                   RESPONSE TO MOTION FOR RELIEF FROM STAY

        AND NOW, comes the Debtor, Linda C. Parker, by and through her attorneys,

 Donald R. Calaiaro and Calaiaro Valencik, and in response to the Movant’s motion for

 relief from stay avers as follows:

        1.     Admitted.

        2.     Admitted. By way of further response this is the Debtor’s residence and it is

 essential for the reorganization of this Debtor.

        3.     Admitted. The documents attached as exhibit are the mortgage; the note

 and a loan modification agreement.

        4.     Denied as stated. The Debtor believes this is a temporary problem caused

 by the coronavirus epidemic. The Debtor will be able to cure any arrears of payments for

 June, July, August, and September by the end of September 2020. This action should be

 stayed under the current suspension of foreclosures.

        5.     Admitted.

        6.     Denied as stated. By way of further response, the Movant has provided no

 accounting as to how this figure was calculated and the same is denied with proof.
Case 18-20971-CMB          Doc 208    Filed 08/24/20 Entered 08/24/20 12:43:33   Desc Main
                                     Document      Page 2 of 4


        7.     Denied as stated. The Debtor has or will tender the regular monthly

 payments prior to the hearing scheduled in this matter.

        8.     Denied as stated.

        9.     Admitted.

        10.    Admitted.

        11.    Admitted.

        12.    Admitted. The Debtor believes that this motion is stayed by the current

 moratorium of residential foreclosures.

        13.    Denied. As previously stated, this is Debtor’s residence and it is essential

 to this reorganization.

        14.    This paragraph contains a conclusion of law to which the Debtor is not

 required to respond under the Federal Rules of Civil Procedure. However, if a response

 is deemed necessary then the same is denied for the reasons set forth in the prior

 paragraphs. By way of further response, the Debtor disputes that the Movant has

 complied with the terms of the confirmed plan and given the Debtor and her attorneys

 proper notice and an opportunity to cure before bringing this motion. This property is

 essential to the Debtor’s reorganization and confirmed Plan. The Movant has been

 adequately protected and will be adequately protected by the payments by the Debtor to

 pay the June, July, August, and September payments by the end of September 2020.

        15.    This paragraph contains a conclusion of law to which the Debtor is not

 required to respond under the Federal Rules of Civil Procedure. However, if a response

 is deemed necessary then the same is denied for the reasons set forth in the prior

 paragraphs. By way of further response, the Debtor disputes that the Movant has
Case 18-20971-CMB      Doc 208    Filed 08/24/20 Entered 08/24/20 12:43:33     Desc Main
                                 Document      Page 3 of 4


 complied with the terms of the confirmed plan and given the Debtor and her attorneys

 proper notice and an opportunity to cure before bringing this motion.

       WHEREFORE, the Debtor, requests this Court deny movants requests as well as

 any other relief the Court deems appropriate and grant her time to pay the June, July,

 August, and September payments by the end of September 2020.

                                                 Respectfully submitted,



 Dated: August 24, 2020                          BY: /s/ Donald R. Calaiaro
                                                 Donald R. Calaiaro, Esquire
                                                 PA I.D. #327538
                                                 CALAIARO VALENCIK
                                                 938 Penn Avenue, Suite 501
                                                 Pittsburgh, PA 15222-3708
                                                 (412) 232-0930
                                                 dcalaiaro@c-vlaw.com
Case 18-20971-CMB          Doc 208      Filed 08/24/20 Entered 08/24/20 12:43:33        Desc Main
                                       Document      Page 4 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                              ) Case No. 18-20971-CMB
 Linda C. Parker,                                    ) Chapter 11
             Debtor,                                 )
 PNC Bank National Association,                      ) Related Document No. 206-205
             Movant,                                 ) Hearing Date: 09/10/2020 at 2:30 P.M.
             vs.                                     ) Response Due: 08/31/2020
 Linda C. Parker,                                    )
             Respondent.                             ) Document No.


                  CERTIFICATE OF SERVICE OF Response to Motion for
                            Relief from the Automatic Stay

        I certify under penalty of perjury that I served the above captioned pleading on the
 parties at the addresses specified below or on the attached list on August 24, 2020.
 Service by First-Class Mail:
 Linda C. Parker, 626 James Place, Belle Vernon, PA 15102
 Service by NEF:
 James Warmbrodt on behalf of Creditor PNC BANK NATIONAL ASSOCIATION
 bkgroup@kmllawgroup.com
 Larry E. Wahlquist on behalf of U.S. Trustee Office of the United States Trustee
 larry.e.wahlquist@usdoj.gov

        The type(s) of service made on the parties (first-class mail, electronic notification,
 hand delivery, or another type of service) was: First-Class Mail or Electronic Notification
        .
        If more than one method of service was employed, this certificate of service groups
 the parties by the type of service. For example, the names and addresses of parties
 served by electronic notice will be listed under the heading “Service by Electronic
 Notification,” and those served by mail will be listed under the heading “Service by First-
 Class Mail.”

 Executed on: August 24, 2020                             /s/ Donald R. Calaiaro
                                                          Donald R. Calaiaro, Esquire
                                                          PA I.D. #327538
                                                          CALAIARO VALENCIK
                                                          938 Penn Avenue, Suite 501
                                                          Pittsburgh, PA 15222-3708
                                                          (412) 232-0930
                                                          dcalaiaro@c-vlaw.com
